759 N.W.2d 8 (2009)
Ronald MUNSTER, Plaintiff-Appellee,
v.
CITY OF BATTLE CREEK, Defendant-Appellant, and
Second Injury Fund Vocationally Handicapped Provisions, Defendant-Appellee.
Docket No. 137542. COA No. 284666.
Supreme Court of Michigan.
January 9, 2009.

Order
On order of the Court, the application for leave to appeal the September 19, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
HATHAWAY, J., not participating.